        Case 19-32986-hdh13 Doc 19 Filed 10/18/19                 Entered 10/18/19 12:40:19           Page 1 of 2
                                 Office of the Standing Chapter 13 Trustee
                                                    Thomas D. Powers
                                                      105 Decker Ct
                                                  Suite 1150 11Th Floor
                                                    Irving, TX 75062
                                          (214) 855-9200 / (214) 965-0758 (Fax)




         Debtor:      MORRIS COE JR
         Date:        10/18/2019
         Case #:      19-32986-HDH-13



                Trustee's Notice of Intent to Certify Chapter 13 Case for Dismissal

NOTICE IS HEREBY GIVEN to the herein named Debtor and Debtor's Attorney that the Trustee intends to certify the
above numbered Chapter 13 Case for dismissal for the following reasons(s):

 ( X ) Debtor failed to enter into a Wage Directive Agreement by the 341 date.
 ( X ) Debtor failed to provide Tax Returns for two (2) most recent tax years per the 341 report.


 ( X ) Debtor failed to provide two (2) most recent Pay Advices per the 341 report.


 (X)     Failure to provide proof of SSN. Failure to provide Photo ID.


Pursuant to General Order 2017-01, Section 3:

"DISMISSAL WITHOUT FURTHER NOTICE. A Case may be dismissed without prejudice after 14 days (as to
subsection "d-5" and "e" deficiencies) or seven (7) days (as to subsection "a", "b", "c", "d-1", "d-2", "d-3", or "d-4"
deficiencies) if prior written Notice of Intent to Dismiss ("NOI") is filed with the Court and served on the Debtor and
Debtor's Counsel unless any default or deficiency is cured prior to the expiration of such period . The Clerk is authorized
to enter an Order of Dismissal upon certification by the Trustee, or such other authority ordered by the Court or allowed
by law, that:


(d)(5) The Debtor failed to cooperate with the Trustee as necessary to enable the Trustee to perform the Trustee’s duties
under the Bankruptcy Code as required by Section 521(a)(3) of the Bankruptcy Code. Any such notice shall state
specifically what the Debtor did or did not do constituting such failure to cooperate ;
         Case 19-32986-hdh13 Doc 19 Filed 10/18/19                                 Entered 10/18/19 12:40:19                     Page 2 of 2
Case No: 19-32986-HDH-13
Debtor Name: MORRIS COE JR
Trustee's Notice of Intent to Certify Chapter 13 Case for Dismissal, Page 2




                                                           Certificate of Service
Mailed herein to the parties listed below by United States First Class Mail or by electronic service on 10 /18/2019.

Debtor:          Morris Coe Jr, 6709 Meade Drive, Colleyville, Tx 76034
Creditor(s):     Mackie Wolf Zientz And Mann Pc, Parkway Office Center Suite 900, 14160 North Dallas Parkway, Dallas, Tx
                 75254**
                 Mccarthy & Holthus Llp, 1255 West 15Th Street Suite 1060, Plano, Tx 75075**
                 Synchrony Bank, Pra Receivables Management, Po Box 41021, Norfolk, Va 23541
**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class Mail.




By:       Celeste Barbeau
          105 Decker Ct, Suite 1150 11Th Floor, Irving, TX 75062
          (214) 855-9200
